                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FORT SMITH DIVISION

THEODORE HAMILTON                                                         PLAINTIFF

v.                              No. 2:19-CV-02135

C R BARD INCORPORATED and
BARD PERIPHERAL VASCULAR
INCORPORATED                                                          DEFENDANTS

                                   JUDGMENT

     Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

     IT IS SO ADJUDGED this 23rd day of December, 2019.


                                                    /s/P. K. Holmes, ΙΙΙ
                                                    P.K. HOLMES, III
                                                    U.S. DISTRICT JUDGE
